             Case 5:21-cv-00078-P Document 16 Filed 07/26/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF OKLAHOMA




    CHRISTIE FAITH MATLOCK,                   )
         Plaintiff,                           )
                                              )
                                                     Civil No. 21-cv-078-P
    vs.                                       )
                                              )
    KILOLO KIJAKAZI,                          )
    Commissioner of Social Security,1         )
        Defendant.                            )


                                           ORDER

          Defendant, the Commissioner of Social Security (Commissioner), has filed an

unopposed motion with this Court (ECF No. 15), pursuant to 42 U.S.C. § 405(g), to enter

a judgment with an order of reversal with remand of the case to the Commissioner for

further administrative proceedings.

          Pursuant to the power of this Court to enter a judgment affirming, modifying, or

reversing the Commissioner’s decision with remand in Social Security actions under

sentence four of 42 U.S.C. § 405(g), and in light of the Commissioner’s request for

remand of this action for further proceedings, this Court hereby REVERSES the



1
 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be
substituted, therefore, for Andrew Saul as the defendant in this suit. No further action
need be taken to continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
          Case 5:21-cv-00078-P Document 16 Filed 07/26/21 Page 2 of 2




Commissioner’s decision under sentence four of 42 U.S.C. § 405(g) with a REMAND to

the Commissioner for further administrative proceedings.1 See Shalala v. Schaefer, 509

U.S. 292 (1993).

      Dated this    26th day of      July, 2021.




1
The clerk of the Court will enter a separate judgment pursuant to the Federal Rules of
Civil Procedure, Rule 58.
